Exhibit 10.7

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of November 18, 2004, by and between DaVita Inc. (“Employer”) and Joseph
Schohl (“Employee”). Specifically, effective December 30, 2008, the parties
agree to amend the Agreement as follows:

 

  1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for Material Cause or Disability, or if Employee resigns within sixty
(60) days following Constructive Discharge or a Good Cause Event (as those terms
are defined below), Employee shall (i) be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 and Section 2.2, respectively, through
the effective date of such termination or resignation, (ii) be entitled to
receive his salary for the two-year period following the termination of his
employment (the “Severance Period”), paid in accordance with Employer’s usual
payroll practices, (iii) be entitled to continue to receive during the one-year
period following the effective date of such termination (the “COBRA Period”) the
employee health insurance benefits set forth in Section 2.2 at the same cost to
him as he paid prior to his termination; and (iv) not be entitled to receive any
other compensation, benefits, or payments of any kind, except as otherwise
required by law or by the terms of any benefit or retirement plan or other
arrangement that would, by its terms, apply. The foregoing notwithstanding, in
the event Employee accepts employment (as an employee or as an independent
contractor) with another employer during the COBRA Period, (x) Employee shall
immediately notify Employer of such employment and (y) Employer’s obligation to
continue to provide certain health insurance benefits pursuant to clause
(iii) of the immediately preceding sentence shall terminate once Employee
becomes eligible to participate in his new employer’s health benefit plan. In
addition, once Employee accepts employment (as an employee or as an independent
contractor), Employer may reduce its obligation under clause (ii) herein
dollar-for-dollar for every dollar Employee earns in base salary or other
compensation during the Severance Period from his new employer. Employee agrees
to use reasonable efforts to find employment after the first year of the
Severance Period and that if he fails to use reasonable efforts, the Company’s
obligations under clause (ii) herein may be terminated by Employer in its sole
discretion.

“With respect to Employee’s right to continue receiving health insurance, to the
extent Employee can continue to receive such benefits under Employer’s health
insurance policies and programs in effect at the effective time of such
termination through the exercise of his rights under COBRA, Employee shall elect
to receive COBRA benefits, and Employer shall pay Employee’s insurance premiums
for COBRA coverage during this one-year period; provided, however, to the extent
such benefits cannot be provided under such policies and programs, Employer
shall purchase for Employee reasonably equivalent health insurance benefits
during the one-year period subject to the limitation set forth below and subject
to the limitation set forth in Section 2.11.



--------------------------------------------------------------------------------

During the Severance Period, Employee agrees to make himself available to answer
questions and to cooperate in the transition of his duties. In addition,
Employee agrees to cooperate with Employer in the prosecution and/or defense of
any claim, including making himself available for any interviews, appearing at
depositions, and producing requested documents.

“For purposes of this provision, an Employee’s employment has been terminated
when Employee is no longer providing services for Employer after a specific date
or the level of bona fide services that Employee would perform (as an employee
or independent contractor) after a specific date would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).”

 

  2. Section 3.9 is hereby added, which provides the following:

“Key Employee. Notwithstanding any provision herein to the contrary, in the
event that any payment to be made to Employee hereunder (whether pursuant to
this Section 3 or any other Section) as a result of Employee’s termination of
employment is determined to constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code, and Employee is a “Key Employee”
under the DaVita Inc. Key Employee Policy for 409A Arrangements at the time of
Employee’s termination of employment, all such deferred compensation payments
payable during the first six (6) months following Employee’s termination of
employment shall be delayed and paid in a lump sum during the seventh calendar
month following the calendar month during which Employee’s termination of
employment occurs.”

 

  3. Section 5 is hereby deleted in its entirety and replaced with the
following:

“Excess Parachute Payment. In the event that any payment or benefit received or
to be received by Employee in connection with a Change of Control, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement by Employer, any predecessor or successor to Employer or any
corporation affiliated (within the meaning of Section 1504 of the Internal
Revenue Code of 1986, as amended (the “Code”)) with Employer or which becomes so
affiliated pursuant to the transactions resulting in a Change of Control
(collectively all such payments are hereinafter referred to as the “Total
Payments”), is deemed to be an “Excess Parachute Payment” (in whole or in part)
to Employee within the meaning of Section 280G of the Code, as in effect at such
time, no change shall be made to the Total Payments to be made in connection
with the Change of Control, except that, in addition to all other amounts to be
paid to Employee by Employer, Employer shall, within thirty (30) days of the
date on which any Excess Parachute Payment is made, pay to Employee, in addition
to any other payment, coverage or benefit due and owing, an amount determined by
(i) multiplying the rate of excise tax then imposed by Code Section 4999 by the
amount of the “Excess Parachute Payment” received by Employee (determined
without regard to any payments made to Employee pursuant to this Section 5) and
(ii) dividing the product so obtained by the amount

 

2



--------------------------------------------------------------------------------

obtained by subtracting (A) the aggregate local, state and Federal income and
employment tax rates (including the value of the loss of itemized deductions
under Section 68 of the Internal Revenue Code and the phase-out of the personal
exemption) applicable to the receipt by Employee of the “Excess Parachute
Payment” (taking into account the deductibility for Federal income tax purposes
of the payment of state and local income taxes thereon) from (B) the amount
obtained by subtracting from 1.00 the rate of excise tax then imposed by
Section 4999 of the Code. It is Employer’s intention that Employee’s net
after-tax position be identical to that which would have obtained had Sections
280G and 4999 not been part of the Code. For purposes of implementing this
Section 5, (i) no portion, if any, of the Total Payments, the receipt or
enjoyment of which Employee shall have effectively waived in writing prior to
the date of payment of the Total Payments, shall be taken into account, and
(ii) the value of any non-cash benefit or any deferred cash payment included in
the Total Payments shall be determined by Employer’s independent auditors in
accordance with the principles of Sections 280G of the Code.

“The calculation of the excess parachute payment is as follows: X = Y / (1 - (A
+ B + C)), where X is the total dollar amount of the Tax Gross-Up Payment, Y is
the total Excise Tax imposed with respect to such Change in Control Benefit, A
is the Excise Tax rate in effect at the time, B is the highest combined marginal
federal income and applicable state income tax rate in effect, after taking into
account the deductibility of state income taxes against federal income taxes to
the extent allowable, for the calendar year in which the Tax Gross-Up Payment is
made, and C is the combined federal and state employment tax rate in effect for
the calendar year in which the Tax Gross-Up Payment is made.

“Subject to the provisions of this Section 5, all determinations required to be
made under this Section 5, including (i) whether and when a Tax Gross-Up Payment
is required, (ii) the amount of such Tax Gross-Up Payment, and (iii) the
assumptions to be utilized in arriving at such determination, shall be made by
independent auditors of Employer (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to Employer and Employee
within 15 business days of the receipt of notice from Employee that there has
been an Excess Parachute Payment, or such earlier time as is requested by
Employer. All fees and expenses of the Accounting Firm shall be borne solely by
Employer.

“Any Tax Gross-Up Payment, as determined pursuant to this Section 5, shall be
paid by Employer to Employee within thirty (30) days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by Employee, it shall furnish Employee with a written
opinion that failure to report the Excise Tax on Employee’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon Employer
and Employee.

 

3



--------------------------------------------------------------------------------

“In the event that a Tax Gross-Up Payment was not made but should have been made
(“Underpayment”), and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
(including, without limitation, penalties and interest), and Employer shall
promptly pay the Underpayment to or for the benefit of Employee, and in no event
later than the end of the calendar year following the calendar year in which
Employee makes payment of the additional Excise Tax.

“In the event that a Tax Gross-Up Payment was made but should not have been made
(“Overpayment”), the Accounting Firm shall determine the amount of the
Overpayment and Employee shall promptly pay the Overpayment to Employer.

“Employee shall notify Employer in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by Employer of the Tax
Gross-Up Payment (“Gross-Up Notice”). Employee shall give Employer the Gross-Up
Notice as soon as practicable, but no later than 10 business days after Employee
is informed in writing of such claim and shall apprise Employer of the nature of
such claim and the date on which such claim is requested to be paid. Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date of the Gross-Up Notice (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If Employer notifies
Employee in writing prior to the expiration of such period that it desires to
contest such claim, Employee shall:

 

  (i) give Employer any information reasonably requested by Employer relating to
such claim,

 

  (ii) take such action in connection with contesting such claim as Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Employer,

 

  (iii) cooperate with Employer in good faith in order effectively to contest
such claim, and

 

  (iv) permit Employer to participate in any proceedings relating to such claim.

“Employer shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed on Employee as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 5,
Employer shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner. In
the event that Employer elects to contest the tax, Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Employer shall
determine. If Employer directs Employee to pay such claim and sue for a refund,
Employer shall advance the amount of such payment to Employee, on an
interest–free basis, for any Excise Tax or income tax

 

4



--------------------------------------------------------------------------------

(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance.
In the event that the Internal Revenue Service requests an extension of the
statute of limitations relating to payment of taxes for the taxable year of
Employee with respect to which such contested amount is claimed to be due, such
an extension may, at the election of Employee, be limited solely to such
contested amount. Furthermore, Employer’s control of the contest shall be
limited to issues with respect to which a Tax Gross-Up Payment would be payable
hereunder, and Employee shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

“If, after the receipt by Employee of an amount advanced by Employer pursuant to
Section 5, Employee becomes entitled to receive any refund with respect to such
claim, Employee shall promptly pay Employer the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Employee of an amount advanced by Employer pursuant to this
Section 5, a determination is made that Employee shall not be entitled to any
refund with respect to such claim and Employer does not notify Employee in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Tax Gross-Up Payment to be
paid.

“Notwithstanding anything to the contrary in this Section 5, in the event that a
Tax Gross-Up Payment is made before the date on which Employee actually owes the
Excise Tax, then the amount of the payment shall be discounted using the
applicable interest rate, i.e., the prime rate, used to compute the present
value of an amount at the same time in the future for purposes of computing the
Excise Tax.”

 

5



--------------------------------------------------------------------------------

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA INC     EMPLOYEE By  

/s/ Laura Mildenberger

    By  

/s/ Joseph Schohl

  Laura Mildenberger       Joseph Schohl   Chief People Officer       Approved
as to Form      

/s/ Steven M. Cooper

      Steven M. Cooper       Assistant General Counsel - Labor      

 

6